Title: To George Washington from James Bowdoin, 3 February 1779
From: Bowdoin, James
To: Washington, George

Sir
Boston Feby 3. 1779

It is a happy circumstance for my Friend Robt Temple Esqr. that he will meet with your Excy at Phila. to which place he is now going for the purpose of Settling his Account against the United States. He thinks yr Excy well acquainted with the benefit derived to the American Army from the Wood &c. with which they were Supplied from his Farm at Charlestown and the great damage he Sustained in Consequence of it while the army were encamped in that neighbourhood. He begs leave to hope for your Support, So far as you Shall find his demand just and well vouched.

Your Excy will have the goodness to pardon this repeated trouble, and to believe me to be with every Sentiment of Esteem Yr Excys most obt hbe Servt
J.B.
